DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-11, 23-26 & 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. US Patent Application Publication 2016/0322714.
Regarding Claim 1, Ying et al. teaches an antenna (Figs. 4b, 6a) comprising: 
a first radiating structure (605 Fig. 6a Par. 0088); 
a second radiating structure (606 Fig. 6a Par. 0088); 
a ground plane (601 / 616 Fig. 6a Par. 0088) located between said first and second radiating structures (Fig. 6a); and 
a feed structure (602 / 607 / 626 Fig. 6a Par. 0088) located between said first and second radiating structures (Fig. 6a), 
wherein said feed structure comprises: 
a feed line (602 Fig. 6a Par. 0088) extending between said first radiating structure and said ground plane (Fig. 6a); and 
at least one slot (607 / 626 Fig. 6a Par. 0088) formed in said ground plane (Fig. 6a).
Regarding Claim 2, Ying et al. teaches wherein the first and second radiating structures are spaced apart in a first, or top-to-bottom, direction (Fig. 6a), the ground plane and feed structure being located, or sandwiched, between the first and second radiating structures in said first, or top-to-bottom, direction (Fig. 6a).
Regarding Claim 3, Ying et al. teaches wherein said first radiating structure comprises a patch of electrically conductive material (patch Par. 0088), and wherein, preferably, said second radiating structure comprises a patch of electrically conductive material (patch Par. 0088).
Regarding Claim 5, Ying et al. teaches wherein said feed line has a free end that is located between said first and second radiating structures (free end on right side of 602 Fig. 6a), and a second end that may be coupled to an antenna port (end on left side of 602 Fig. 6a connected to power divider not shown Par. 0089).
Regarding Claim 7, Ying et al. teaches wherein said at least one slot overlaps with the feed line in a top-to-bottom direction of the antenna (Fig. 6a), and wherein, preferably, said feed line has a free end that is located between said first and second radiating structures, and wherein said at least one slot overlaps with the feed line substantially at the free end of the feed line (Fig. 6a).
Regarding Claim 9, Ying et al. teaches wherein said at least one slot is substantially symmetrical with respect to the feed line (Figs. 4b, 6a).
Regarding Claim 10, Ying et al. teaches wherein a centre of said at least one slot is aligned with the feed line in a top-to-bottom direction of the antenna (Figs. 4b, 6a).
Regarding Claim 11, Ying et al. teaches wherein said feed line has a free end that is located between said first and second radiating structures (free end on right side of 602 Fig. 6a), and wherein the centre of said at least one slot is aligned with the feed line substantially at the free end of the feed line (Fig. 6a).
Regarding Claim 14, Ying et al. teaches wherein said first radiating structure is aligned with said at least one slot in a top-to-bottom direction of the antenna, preferably such that the respective centres of the first radiating structure and said at least one slot are aligned with one another (Fig. 6a).
Regarding Claim 23, Ying et al. teaches comprising a multi-layer structure (600 Fig. 6a) including said first radiating structure and said second radiating structure spaced apart in a first direction (Fig. 6a), and wherein said ground plane is located between said first and second radiating structures in said first direction (Fig. 6a), and said feed structure is located between said first and second radiating structures in said first direction (Fig. 6a).
Regarding Claim 24, Ying et al. teaches wherein said first radiating structure is provided on a top substrate layer, preferably on a top surface of said top substrate layer (top layer 611 of 600 Fig. 6a).
Regarding Claim 25, Ying et al. teaches wherein said second radiating structure is provided on a bottom substrate layer, preferably on a bottom surface of said bottom substrate layer (bottom layer 613 of 600 Fig. 6a).
Regarding Claim 26, Ying et al. teaches wherein said ground plane is provided on an intermediate substrate layer (617 Fig. 6a Par. 0088), preferably on a bottom surface of said first substrate layer (616 on bottom of 617 Fig. 6a), and wherein said feed line is preferably provided on a top surface of said intermediate substrate layer (602 on top of 617 Fig. 6a).
Regarding Claim 30, Ying et al. teaches a body-centric wireless communication system (“cell phones and other user equipment” Par. 0002) comprising at least one on-body node capable of wireless communication with at least one other node of the system (“communicate with external devices” Par. 0002), wherein said at least one body node comprises an antenna as claimed in claim 1 (as shown in the rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. US Patent Application Publication 2016/0322714 and Boyanov US Patent Application Publication 2005/0057396.
Regarding Claim 12, Ying et al. teaches the antenna of claim 1 as shown in the rejection above.
Ying et al. is silent on wherein said at least one slot comprises a cross-shaped slot, wherein, preferably, said cross-shaped slot has first and second crossing leg portions, each of which are obliquely disposed with respect to said feed line.
However, Boyanov teaches a cross-shaped slot (3 Figs. 1. 2 Par. 0032), wherein, preferably, said cross-shaped slot has first and second crossing leg portions, each of which are obliquely disposed with respect to said feed line (4 Figs. 1. 2 Par. 0032).
In this particular case, providing a cross-shaped slot having first and second crossing leg portions obliquely disposed with respect to said feed line is common and well known in the art as evident by Boyanov in order to provide “a simpler and less expensive dual polarized antenna element with good polarization properties” (Par. 0005).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the slot of Ying et al. as a cross-shaped slot having first and second crossing leg portions obliquely disposed with respect to said feed line based on the teachings of Boyanov as a result effect in order to obtain a simpler, cost effective dual polarized antenna having good polarization properties.
Claims 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. US Patent Application Publication 2016/0322714 and Ohtsuka et al. US Patent 5,801,660.
Regarding Claim 15, Ying et al. teaches the antenna of claim 1 as shown in the rejection above.
Ying et al. is silent on wherein said antenna further includes at least one electrically conductive connector connecting said first radiating structure to said ground plane, and wherein, preferably, said at least one connector is substantially symmetrically arranged with respect to the feed line, and/or located substantially at a free end of the feed line.
However, Ohtsuka et al. teaches at least one electrically conductive connector (14 Fig. 3 Col. 7 L 11 / 14, 15 Fig. 2 Col. 5 L 65) connecting said first radiating structure (13 Fig. 3 Col. 7 L 10) to said ground plane (10 Fig. 3 Col. 7 L 10), and wherein, preferably, said at least one connector is located substantially at a free end of the feed line (Figs. 2, 3).
In this particular case, providing an electrically conductive connector to connect an antenna element to the ground plane is common and well known in the art as evident by Ohtsuka et al. in order to reduce the size of the antenna (Col. 2 L 1-2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the first radiating structure of Ying et al. with an electrically conductive connector to connect it to the ground plane, and substantially located at a free end of the feed line based on the teachings of Ohtsuka et al. as a result effect in order to reduce the size of the antenna.
Regarding Claim 16, Ying et al. teaches the antenna of claim 15 as shown in the rejection above.
Ying et al. is silent wherein said at least one connector comprises first and second connectors, and wherein, preferably, a respective one of said first and second connectors is located on either side of the feed line, and/or located on either side of said at least one slot.
However, Ohtsuka et al. teaches first and second connectors (14, 15 Fig. 2 Col. 5 L 65), and wherein, preferably, a respective one of said first and second connectors is located on either side of said at least one slot (16 Fig. 2 Col. 5 L 65).
In this particular case, providing first and second connectors located on either side of said at least one slot is common and well known in the art as evident by Ohtsuka et al. in order to reduce the size of the antenna (Col. 2 L 1-2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one connector of Ying et al. with first and second connectors located on either side of said at least one slot based on the teachings of Ohtsuka et al. as a result effect in order to reduce the size of the antenna.
Regarding Claim 19, Ying et al. as modified teaches wherein said first and second connectors are aligned with a centre of said at least one slot in a transverse direction that is perpendicular to the direction in which the feed line extends, and to the top-to-bottom direction of the antenna (Ohtsuka et al. Fig. 3 as modified in claim 16 as a result effect in order to reduce the size of the antenna).
Regarding Claim 20, Ying et al. as modified teaches wherein said first and second connectors are equidistant from said at least one slot, preferably from a centre of said at least one slot (Ohtsuka et al. Fig. 3 as modified in claim 16 as a result effect in order to reduce the size of the antenna).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. US Patent Application Publication 2016/0322714
Regarding Claim 28, Ying et al. teaches the antenna of claim 1 as shown in the rejection above.
Ying et al. is silent wherein said at least one slot and said second radiating structure are mutually configured to cause said second radiating structure to generate elliptically or circularly polarised radiation, and wherein, preferably, an orientation of said second radiation patch with respect to said at least one slot is selected to cause said second radiating structure to generate elliptically or circularly polarised radiation.
However Ying et al. teaches that the polarization can be circular…and/or elliptical Par. 0085.
In this particular case, configuring the first and second radiation structures to generate elliptically or circularly polarised radiation is common and well known in the art as evident by Ying et al. in order to obtain an omni-directional radiation pattern and provide high isolation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second radiation structures of Ying et al. to generate elliptically or circularly polarised radiation as a result effect in order to obtain an omni-directional radiation pattern and provide high isolation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845